                                       UNITED STATES DISTRICT COURT
1
                                               DISTRICT OF NEVADA
2
                                                           ***
3
      CHARDE EVANS,                                             2:10-cv-01224-JCM-VCF
4
                             Plaintiff,                         ORDER
5     vs.
6
      WAL-MART STORES, INC.,
7
                             Defendant.
8
             This case has been stayed at various times and for various reasons beginning in June 23, 2011.
9
     (ECF No. 114 at 3-4). The Court recently ruled on motions to amend the complaint and class certification
10

11   order and lifted the stay in this case. (Id. at 9).

12           ACCORDINGLY, and for good cause shown,

13           IT IS ORDERED that the parties engage in a Federal Rule of Civil Procedure 26(f) Conference by

14   September 6, 2019.
15           IT IS FURTHER ORDERED that the parties submit a proposed discovery plan and scheduling
16
     order complying with the requirements in Federal Rule of Civil Procedure 16(b) by September 27, 2019.
17
             DATED this 2nd day of August, 2019.
18

19                                                                  _________________________
                                                                    CAM FERENBACH
20                                                                  UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

                                                            1
